FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOANNE BLIGHT,                            No. 17-17334
                  Plaintiff-Appellant,
                                             D.C. No.
                  v.                      2:15-cv-02513-
                                             WBS-AC
CITY OF MANTECA, a municipal
corporation; ARMANDO GARCIA,
Manteca Police Department                   OPINION
Detective; IAN OSBORN, Manteca
Police Department Detective; CHRIS
S. MRAZ, Manteca Police
Department Sergeant; PAUL
CARMONA, Manteca Police
Department Sergeant,
               Defendants-Appellees.

      Appeal from the United States District Court
         for the Eastern District of California
      William B. Shubb, District Judge, Presiding

      Argued and Submitted September 13, 2019
              San Francisco, California

               Filed December 11, 2019

     Before: Ronald M. Gould, Carlos T. Bea, and
        Michelle T. Friedland, Circuit Judges.

                 Opinion by Judge Gould
2                BLIGHT V. CITY OF MANTECA

                          SUMMARY *


                           Civil Rights

    The panel affirmed the district court’s summary
judgment in favor of the City of Manteca and Manteca Police
Department officials in an action challenging the issuance
and execution of a search warrant on plaintiff’s home and
her detention incident to the search as unconstitutional under
the Fourth Amendment.

    Plaintiff alleged that the search warrant to investigate an
illegal marijuana operation was overbroad because there was
no probable cause to search her mobile home, which was
separate from the suspect’s main house and had a separate
address. The panel held that based on an informant’s
reliability and the probability that probative evidence or
contraband would be found in the residences on the property,
there was probable cause to issue a warrant authorizing a
search of the entire property, including the mobile home.
Because the search warrant’s breadth was co-extensive with
the scope of this probable cause, the warrant was not
overbroad.

    The panel held that the officers acted reasonably when
they continued to search plaintiff’s mobile home once they
discovered that the named suspect did not live in the home.
The panel held that the probable cause to search the mobile
home did not depend on any suspect living there. Instead,
the officers had probable cause to continue the search

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                BLIGHT V. CITY OF MANTECA                    3

because they could still reasonably believe that the entire
property was under the suspect’s common control,
regardless of whether he was on the property at the time of
the search, and regardless of who was found in the mobile
home.

    The panel rejected plaintiff’s contention that the duration
of the search was unreasonable under the Fourth
Amendment because of her age (74), the lack of evidence
linking her to the marijuana operation, and the length of time
of the detention. The panel held that given that the officers
had a warrant to search the mobile home, they had
categorical authority to detain plaintiff, the occupant of the
mobile home at the time of the search. The officers also did
not detain plaintiff in an unreasonable manner and her
detention of no more than one hour was not an unreasonable
length of time given the circumstances.

    Finally, the panel rejected plaintiff’s contention that the
search warrant was tainted by judicial deception. The panel
held that none of the alleged omissions in the supporting
affidavit were material to the issuing judge’s probable cause
determination.


                         COUNSEL

Jeff Dominic Price (argued), Santa Monica, California, for
Plaintiff-Appellant.

Lori A. Sebransky (argued) and Kevin P. Allen, Allen
Glaessner Hazelwood & Werth LLP, San Francisco,
California, for Defendants-Appellees.
4                   BLIGHT V. CITY OF MANTECA

                               OPINION

GOULD, Circuit Judge:

    Plaintiff-Appellant Joanne Blight challenges the
issuance and execution of a search warrant on her home and
her detention incident to the search as unconstitutional under
the Fourth Amendment. The district court granted summary
judgment to Defendants-Appellees City of Manteca and
Manteca Police Department officials Armando Garcia, Ian
Osborn, Chris S. Mraz, and Paul Carmona. We have
jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

                                     I

                                    A

    In September 2014, Defendants Armando Garcia and Ian
Osborn, detectives with the Manteca Police Department, met
with a confidential informant 1 who had information on an
illegal marijuana operation run by Marlin Lee Ford on his
4.26-acre rural property in Stockton, California. The
informant had provided Garcia with truthful and reliable
information on other marijuana operations in the past. The
informant was not paid for the information, but there was a
leniency arrangement related to whether other conduct
would be treated as felonies or misdemeanors if the
informant provided the Government information helpful to
further drug investigations.

     The informant provided the detectives with extensive
firsthand knowledge of Ford’s operation: the informant had
known Ford for more than ten years from the informant’s

    1
        The informant’s identity remains confidential.
                 BLIGHT V. CITY OF MANTECA                          5

activities in the marijuana industry; the informant had helped
Ford grow and process marijuana on Ford’s property; the
informant knew where to find Ford’s property and could
describe the property in detail; and the informant said there
were guns and large dogs on the property. Detective Garcia
checked a private database to which the Manteca Police
Department subscribes and motor vehicle records to
corroborate that Ford lived at the property the informant had
described, which was located at 5858 E. Carpenter Road.

    Detectives Garcia and Osborn drove with the informant
to the property. 2 The informant identified 5858 E. Carpenter
Road as the correct property. Garcia showed the informant
Ford’s DMV photo, and the informant identified Ford.

    From the road, Garcia observed a long driveway leading
from the street to the property, a locked gate at the start of
the driveway, and a tall fence surrounding the property. The
fence extended up to ten feet high with an extension made of
ad hoc materials, and it enclosed the entire property. Osborn
testified that, in his training and experience, the character of
the fence and its ad hoc extension were suggestive of an
illegal marijuana grow.

    The detectives could not see the interior of the property
because of the fence, but someone in the car opened Google
Maps on his or her cell phone and brought up an aerial image
of the property. The informant identified the field where the
marijuana was being grown and two residences. The
informant explained that Ford and his family lived in the
main house and Nicolas Serrano, who helped Ford with the

    2
      Detectives Garcia and Osborn also drove to the property a second
time without the informant.
6                 BLIGHT V. CITY OF MANTECA

marijuana operation, lived in the mobile home. 3 It is
disputed whether the informant told the detectives that
Joanne and Dallas Blight, Ford’s mother and stepfather, also
lived on the property. But resolving that dispute in the light
most favorable to Blight, the informant told Garcia that the
Blights lived somewhere on the property.

    Detective Garcia filled out an application for a warrant
to search Ford’s property. He attached to the application a
Google Maps aerial view of the property, which he noted
was consistent with the informant’s description that there
were two modular homes on the property. The search
warrant affidavit stated that the informant had told Garcia
that Ford, his wife, and two adult children lived in one of the
modular homes, and that Serrano lived in the other one. In
the affidavit, Garcia explained that, in his knowledge,
training, and experience, marijuana grown outside will
typically be harvested and processed in garages or residences
to avoid police detection, and that other types of evidence
related to marijuana cultivation and sales also often can be
found in residences. The premises to be searched included
the “two modular homes, chicken coops and a small barn and
various outbuildings.”

    A California superior court judge met with Garcia for
about thirty minutes, reviewed the warrant application, and
issued the warrant. Detective Garcia also requested and
gained approval for SWAT officers to assist the police
officers with executing the warrant because of the


    3
      The informant did not provide Serrano’s last name, having referred
to him only as “Nick.” It is also not apparent that any law enforcement
officer learned Serrano’s last name before proceeding further with the
investigation.
                 BLIGHT V. CITY OF MANTECA                        7

circumstances of the large property, its fence and gate
fortification, and the expected presence of dogs and firearms.

                                 B

    At about 7:00am on October 23, 2014, Manteca police
and SWAT officers executed the search warrant. SWAT
officers drove down the driveway in two armored vehicles
and breached the locked gate. Once on the property, SWAT
officers made announcements over the PA system for the
occupants to exit the residences. Serrano left the main
house, followed by his two children; Serrano was promptly
placed under arrest.

    Serrano’s wife was not on the property at the beginning
of the search, but she drove up to the driveway soon after the
search began. She told Detective Garcia that an elderly
woman, Joanne Blight, was inside the mobile home. 4
SWAT officers again made announcements over the PA
system, and also at the front door of the mobile home
ordering Blight to exit. After there were six minutes with no
response, SWAT officers breached the mobile home’s front
door with a ram. After initially retreating to a back room,
Blight exited her home three minutes after the officers
breached the front door.

    Once Blight was outside, officers told her that if she did
not get into the police car she would be handcuffed. Blight
got into the police car, and officers drove her to the street for
the duration of the search. Blight was never physically
searched or handcuffed. The dispatch transcription log
recorded the total time of Blight’s detention as 20 to

    4
      Joanne Blight was 74 years old and had hearing problems at the
time of the search.
8              BLIGHT V. CITY OF MANTECA

30 minutes; Blight remembers being detained for almost an
hour.

    The police recovered 23 pounds of marijuana,
8 marijuana plants, 134 pounds of processed marijuana,
251 grams of loose marijuana shake, 78 grams of marijuana
buds, measurement scales, currency, and 27 rounds of
ammunition from various parts of the property. The police
did not recover any evidence or contraband from the mobile
home.

    It later became known that the Blights had lived in and
owned the mobile home since 1997. The mobile home had
a dwelling use permit and an assigned address of 5846 E.
Carpenter Road, but the land on which the mobile home was
sited had the parcel’s address of 5858 E. Carpenter Road.
Ford owns the property and lived with his immediate family
in the main house from 1996 until 2012 but did not live there
at the time of the search. Serrano lived in the main house
from 2012 through the time of the search to help maintain
the property for Ford.

                             C

    Blight filed a complaint against the City of Manteca and
individually named Manteca Police Department detectives
and sergeants, asserting Fourth Amendment violations under
42 U.S.C. § 1983 and state law violations. Following
discovery, Defendants filed a motion for summary
judgment. The district court granted the motion for
summary judgment on Blight’s claims under § 1983 and
declined to exercise supplemental jurisdiction over Blight’s
                  BLIGHT V. CITY OF MANTECA                             9

state law claims.        Blight appeals the grant of summary
judgment. 5

                                   II

    We review a district court’s grant of summary judgment
de novo. Ewing v. City of Stockton, 588 F.3d 1218, 1223
(9th Cir. 2009). We affirm a district court’s grant of a
motion for summary judgment “if the movant shows that
there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248–50 (1986) (“If the evidence is merely colorable, or
is not significantly probative, summary judgment may be
granted.” (internal citations omitted)).

                                   III

                                   A

   Blight claims that the search warrant was overbroad
because there was no probable cause to search her mobile
home. 6 The superordinate and controlling issue here is thus
whether there was probable cause to search the mobile home.
We hold that there was.


     5
       Blight does not appeal the district court’s grant of summary
judgment rejecting her claim that the officers violated the knock-and-
announce rule, nor does she appeal the district court’s determination that
the city could not be held liable under Monell v. Department of Social
Services, 436 U.S. 658 (1978). She also does not appeal the district
court’s decision to decline supplemental jurisdiction over her state law
claims.
    6
      Blight also had argued to the district court that the search warrant
was not particular, but she does not raise that issue on appeal.
10                BLIGHT V. CITY OF MANTECA

    To be reasonable under the Fourth Amendment, a search
warrant must not be overbroad; its breadth must be limited
to the scope of the probable cause on which the warrant was
based. In re Grand Jury Subpoenas, 926 F.2d 847, 856–57
(9th Cir. 1991). To determine whether a warrant was
overbroad, we review, with deference, whether the issuing
judge had a substantial basis to conclude that the affidavit
supporting the search warrant established probable cause.
United States v. Angulo-Lopez, 791 F.2d 1394, 1396 (9th
Cir. 1986). Probable cause “is not a high bar.” Kaley v.
United States, 571 U.S. 320, 338 (2014). A search warrant
affidavit will demonstrate probable cause “if, under the
totality of the circumstances, it reveals a fair probability that
contraband or evidence of a crime will be found in a
particular place.” United States v. Celestine, 324 F.3d 1095,
1102 (9th Cir. 2003). What is needed is only a fair
probability, and not a certainty, that evidence of crime or
contraband will be found. See Illinois v. Gates, 462 U.S.
213, 235, 238 (1983).

    As a starting point, the issuing judge relied heavily on
Detective Garcia’s description of the statements that the
informant made to him. This reliance was entirely
reasonable because the issuing judge could reasonably find
the informant to be trustworthy under a totality-of-the-
circumstances analysis. See id. Notably, the informant had
given reliable information to law enforcement before, and
the information the informant provided in this case included
detailed, firsthand knowledge of Ford’s drug operation. 7 See

     7
      Although the detectives might have continued to investigate or
seek more corroboration than they obtained by reviewing records
showing that Ford lived at the property, they did not have to do so
because they already had probable cause. See Ewing v. City of Stockton,
588 F.3d 1218, 1227 (9th Cir. 2009).
               BLIGHT V. CITY OF MANTECA                   11

id. at 241–42. The issuing judge could also reasonably rely
on Detective Garcia’s opinions because of Garcia’s
extensive experience in narcotics-related investigations and
searches. See United States v. Seybold, 726 F.2d 502, 504
(9th Cir. 1984).

    When a structure contains two residences or two
residences share a lot, there must be probable cause to search
each. United States v. Whitten, 706 F.2d 1000, 1008 (9th
Cir. 1983), overruled on other grounds by United States v.
Perez, 116 F.3d 840 (9th Cir. 1997) (en banc). But in United
States v. Alexander, 761 F.2d 1294, 1301 (9th Cir. 1985), we
held that a warrant authorizing the search of an entire ranch
was not overbroad, even though there were multiple
dwellings on the ranch, because the entire property was
under the suspect’s control. We explained that “a warrant is
valid when it authorizes the search of a street address with
several dwellings if the defendants are in control of the
whole premises, if the dwellings are occupied in common,
or if the entire property is suspect.” Id.

    Here, there was a substantial basis for the issuing judge
to believe Ford was in control of the whole premises. The
informant told the detectives Ford owned the entire property
and said Serrano lived in the mobile home for the purpose of
helping Ford with his drug operation. Moreover, the entire
property was enclosed within one fence and there was a
concrete walkway connecting the two homes.

    There was also a substantial basis for the issuing judge
to believe the entire property was suspect. The informant
told the detectives the marijuana was grown outside and then
processed in the buildings on the property. Detective Garcia
explained in the search warrant affidavit that, in his
experience, when marijuana is grown outside, processed
12             BLIGHT V. CITY OF MANTECA

marijuana and other evidence will usually be found inside
the residences and buildings on the property.

    The issuing judge was also entitled to “draw reasonable
inferences about where evidence is likely to be kept, based
on the nature of the evidence and the type of offense.”
Angulo-Lopez, 791 F.2d at 1399. Here, the issuing judge
could reasonably infer that evidence of drug dealing would
likely be found in both Ford’s residence and what was
believed to be his assistant Serrano’s residence, thus making
both the main house and the mobile home suspect. See id.

    Based on the informant’s reliability and the probability
that probative evidence or contraband would be found in the
residences on the property, there was probable cause to issue
a warrant authorizing a search of the entire property,
including the mobile home. Because the search warrant’s
breadth was co-extensive with the scope of this probable
cause, the warrant was not overbroad.

                             B

    Blight next argues that the execution of the search
warrant was overbroad because the officers should have
realized there was no probable cause to search her home
once they began the search. Blight claims the officers were
put on notice that searching her home was outside the
warrant’s proper scope when they learned Serrano lived in
the main house, the Blights lived in the mobile home, and
Ford no longer lived on the property.

    Officer authority to search property listed in a search
warrant is not unlimited. Mena v. City of Simi Valley,
226 F.3d 1031, 1038 (9th Cir. 2000). If officers know or
should know there is a risk that they are searching a
residence that was erroneously included in a search warrant,
                  BLIGHT V. CITY OF MANTECA                           13

then they must stop the search as soon as they are “put on
notice” of that risk. See Maryland v. Garrison, 480 U.S. 79,
86–87 (1987).

    But here the officers acted reasonably when they
continued to search Blight’s mobile home because the
probable cause to search the mobile home did not depend on
Serrano living there. Instead, the officers had probable cause
to continue the search because they could still reasonably
believe that the entire property was suspect and that the
property was still under Ford’s common control, regardless
of whether he was on the property at the time of the search,
and regardless of who was found in the mobile home. 8 See



    8
       Blight’s argument is premised on her position that the officers
should have realized—after Serrano walked out of the main house,
Serrano’s wife said that Blight was inside the mobile home, and Ford
was not found anywhere on the property—that the mobile home was the
Blights’ separate residence. But such information did not eliminate the
officers’ basis for believing that Ford controlled the entire property and
that the entire property was suspect. Moreover, to the extent probable
cause to search the mobile home was also linked to the officers’ belief
that Serrano lived there, they were not precluded from making credibility
judgments when faced with new information about that issue from
Serrano’s wife and Blight, each of whom was not disinterested. See
United States v. Ayers, 924 F.2d 1468, 1479–80 (9th Cir. 1991)
(upholding search where officers were told after arriving to execute a
warrant that the suspect no longer lived at the residence); United States
v. Ped, No. 18-50179, 2019 WL 6042813, at *4 (9th Cir. Nov. 15, 2019)
(holding that probable cause that parolee lived at a particular residence
was not eliminated by statements made by individuals at the residence
that the parolee no longer lived there because “[t]hose statements,
coming from ‘less-than-disinterested source[s], did not undermine the
information the officers previously had received’” (quoting Motley v.
Parks, 432 F.3d 1072, 1082 (9th Cir. 2005) (en banc)) (second alteration
in original)).
14              BLIGHT V. CITY OF MANTECA

United States v. Alexander, 761 F.2d 1294, 1301 (9th Cir.
1985).

                              C

    Blight argues that her detention for the duration of the
search was unreasonable under the Fourth Amendment
because of her age, the lack of evidence linking her to the
marijuana operation, and the length of time of the detention.
We hold otherwise.

    Officers have categorical authority to detain incident to
a search. Muehler v. Mena, 544 U.S. 93, 98 (2005). A
detention for the duration of a search is generally reasonable
when a warrant exists to search the residence and an
occupant is inside the residence when the search begins.
Franklin v. Foxworth, 31 F.3d 873, 876 (9th Cir. 1994). The
detention may be unreasonable if “the detention itself is
improper or because it is carried out in an unreasonable
manner.” Id.

    The officers had a warrant to search the mobile home.
Thus, they had categorical authority to detain Blight, the
occupant of the mobile home at the time of the search. The
reasons for such a detention are particularly applicable in the
context of a narcotics search because there is a heightened
risk that an occupant could destroy evidence. And, as
explained above, their probable cause to search the mobile
home was not eliminated at any point after they began the
search, and thus their authority to detain Blight pursuant to
that search was never extinguished.

    The officers also did not detain Blight in an unreasonable
manner. Although she was elderly, her age does not make
the detention per se unreasonable. See id. Old age
customarily and traditionally earns a measure of respect
               BLIGHT V. CITY OF MANTECA                   15

from others, but old age cannot be seen to be a “pass” against
government investigation when the government has
probable cause to believe that an older person’s property
may yield evidence of crime and when the manner of
detention is reasonable under the circumstances.

    Turning to examine how Blight herself was treated, we
observe that Blight was never personally searched or
interrogated and that she was detained for the duration of the
search—no longer than one hour—which is not an
unreasonable length of time given the circumstances. For all
of these reasons, the detention was reasonable under the
Fourth Amendment.

                              D

    Blight argues next that the search warrant was tainted by
judicial deception and identifies five allegedly deliberate or
reckless omissions that were material to the issuing judge’s
probable cause determination. We conclude that none of
these alleged omissions amounts to judicial deception.

     To make out a claim for judicial deception on summary
judgment, the plaintiff must make a substantial showing that
the defendant made a deliberate or reckless omission that
was material to the finding of probable cause. Chism v.
Washington State, 661 F.3d 380, 386 (9th Cir. 2011).
“Omissions or misstatements resulting from negligence or
good faith mistakes will not invalidate an affidavit which on
its face establishes probable cause.” United States v. Smith,
588 F.2d 737, 740 (9th Cir. 1978).
16             BLIGHT V. CITY OF MANTECA

                             1

    The affidavit stated that no promises or inducements
were made to the informant, but the informant testified that
he or she was “promised” a reduction of prior felony
convictions to misdemeanors if he or she provided
information helpful to further drug investigations. Any
potential discrepancy here is immaterial to the probable
cause determination because, even if the informant had been
promised leniency, there is no reason to think in this case
that such a promise created an incentive for the informant to
provide inaccurate or unreliable information, and there were
sufficient indicia in the search warrant affidavit that the
informant was credible.

                             2

    The affidavit did not mention that the Blights lived on
the property, but the informant had testified that he or she
told that to the detectives. Even if the warrant had included
that information, the issuing judge would still have had a
reasonable basis to find probable cause to search the mobile
home, which was on property controlled by Ford and that
was being used to grow and process marijuana.

                             3

    The affidavit stated that Detective Garcia had located
Ford “living” at 5858 E. Carpenter Road through a “law
enforcement database,” but Blight argues that Garcia had
failed to verify whether Ford was an owner, possessor, or
renter of the property. DMV records and the database
subscribed to by the Manteca Police Department reasonably
constitute law enforcement databases and it was not
necessary to determine with greater precision Ford’s legal
               BLIGHT V. CITY OF MANTECA                   17

relationship to the property before representing that he lived
there.

                              4

    The affidavit did not mention that Ford owned a second
home in a different city. This omission was immaterial
because a second home is not inconsistent with a marijuana
operation and additional residence in Stockton. A criminal,
like anyone else, can own or control more than one property.

                              5

    The affidavit stated that the entire property to be
searched was located at 5858 E. Carpenter Road, but the
Blights’ mobile home, although sited on the 5858 E.
Carpenter Road parcel, had its own address of 5846 E.
Carpenter Road. Even if the affidavit had included the two
addresses, it would not have affected the probable cause
determination. The issuing judge knew there were two
homes on the property, and a separate address would not
have been inconsistent with Serrano also living in the mobile
home and the fair probability that evidence of crime or
contraband would be found inside.

                             IV

    Defendants are entitled to judgment as a matter of law.
The issuance and execution of the search warrant did not
violate Blight’s Fourth Amendment right to be free from
18                BLIGHT V. CITY OF MANTECA

unreasonable search and seizure. 9 We affirm the district
court’s grant of summary judgment.

     AFFIRMED.




     9
       In light of our holding that, as a matter of law, Blight’s Fourth
Amendment rights were not violated, we need not address whether the
individual Defendants would be entitled to qualified immunity on the
basis that the rights at issue were not clearly established at the time of
the incident.